Citation Nr: 0629297	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  06-06 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to 
March 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision issued in December 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In August 2006, the Board granted the veteran's 
motion to advance this case on the docket due to the 
veteran's advanced age.  38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's current bilateral hearing loss is related to 
service or was manifested within one year after his discharge 
from service.  

2.  There is no competent medical evidence showing that the 
veteran's current bilateral tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases, such as sensorineural 
hearing loss, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus due to service with an artillery unit 
during World War II.  Applicable regulations provide that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2006).

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id., at 159-60.

Generally, service connection requires: (1) existence of a 
current disability; (2) existence of a disease or injury 
during service; and (3) a nexus between the current 
disability and any injury or disease incurred in service.  
See, e.g., Pond v. West, 12 Vet. App. 341 (1999).  

The Board concludes that the preponderance of the evidence is 
against the veteran's claims.  The veteran reported that he 
served as a mechanic and mess sergeant with an artillery 
unit, claiming noise exposure from artillery fire (155mm 
howitzers) during service.  He denied any occupational or 
recreational noise exposure after service.

The veteran provided no details about his noise exposure, 
such as how much noise he was exposed to, how frequently he 
was exposed to noise, or why he would be considered a member 
of a howitzer crew when he served as an auto mechanic and 
cook during service.  Pointing to a newspaper photograph, 
showing other soldiers putting their fingers in their ears 
while operating a howitzer during combat, the veteran argues 
that because no hearing protection devices were issued to 
military personnel working with 155mm howitzers during World 
War II, and he was a member of a 155mm howitzer crew, his 
ears must have been injured during service.  In this case, 
this article is not dispositive of the matter under 
consideration as it does not establish that the veteran 
himself was exposed to damaging levels of noise exposure in 
service.  Generally, the Board does not assign this type of 
evidence much weight.  Such evidence can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
But here, there is no such opinion evidence offered along 
with the article.

In the case of a veteran who engaged in combat with the enemy 
in active service during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  However, 38 U.S.C.A. § 1154(b) 
does not provide a basis to link etiologically to service the 
current diagnosed conditions.  See Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  In this case, the veteran was awarded no combat 
decorations and nothing in his personnel file shows that he 
engaged in combat with the enemy during service.  As noted 
above, section 1154(b) provides that such statements or 
testimony must be consistent with the circumstances of his 
service.  But the veteran's service personnel records show 
that he was in field artillery during basic training for 3 
months of artillery basic training, after which the veteran 
served 12 months as an automobile mechanic and 17 months as a 
cook. There is no indication that the veteran was a crew 
member for a 155mm howitzer gun or that he served in combat.  
Since the evidence of record is inconsistent with the 
evidentiary rule's requirement that the veteran must have 
engaged in combat with the enemy during his service, this 
special evidentiary rule cannot be used here.  

Even though the record contains post-service diagnoses of 
bilateral tinnitus and hearing loss satisfying the 
requirements of 38 C.F.R. § 3.385, there is no competent 
medical evidence linking either disorder to service or 
showing that his hearing loss was manifested within one year 
following separation from service.  The veteran's service 
medical records reveal that the veteran was treated for other 
complaints during active service, but do not reflect 
complaints of, or treatment for, hearing loss or tinnitus.  
Nor do they show that his hearing declined during service.  
His hearing acuity was 15/15, bilaterally, at the time of his 
separation examination and no ear problems were noted at that 
time.  Thus, contemporaneous records do not establish that 
any disease or injury to the veteran's ears or hearing loss 
was incurred during service.  

The veteran does not assert that he had symptoms of hearing 
loss within one year after service.  Moreover, post-service 
medical records differ as to the exact date of onset of the 
claimed disorders.  For example, recent private treatment 
records reflect that the veteran got out of service in 1946 
and that his "ear trouble" started in 1958 and that he 
received treatment for such trouble between 1958 and 1980.  
An April 2005 VA examination report shows that the veteran 
gave a history of tinnitus in 1984.  VA treatment records 
demonstrate that he has been followed by VA for hearing loss 
and ear trouble since January 1995.  At a March 1999 VA 
visit, the veteran reported hearing loss and tinnitus for 
five years.  Less than two months later, he gave a history of 
decreased hearing acuity and unilateral tinnitus with an 
onset approximately 10 years earlier.  Thus, no medical 
evidence exists to show that the veteran was experiencing 
difficulty with his hearing or tinnitus in the years right 
after service.  See 38 C.F.R. § 3.303(b) (continuity of 
symptoms can help establish service connection).  While his 
statements to medical providers about the onset of his 
disabilities have not been consistent, all the onset dates 
are many years after his 1946 discharge from service; none 
reflect ear trouble prior to 1958.  Even if there was 
evidence to support his January 2005 statement that he began 
experiencing problems with his ears when he was in his late 
30's, the veteran would have been 35 years old in 1958.  That 
means the earliest the veteran claims his disorders began is 
13 years after discharge from service -- too long an 
evidentiary gap to demonstrate chronicity of symptomatology.  

Finally, no medical professional has given a nexus opinion 
relating the veteran's current disorders to service.  The 
medical treatment notes that record the veteran's statements 
about claimed in-service noise exposure are not competent 
medical evidence of causation.  The mere recording of medical 
history given by a lay person, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The only 
medical professional to explicitly address the issue of 
causation, an April 2005 VA examiner, stated that it was not 
possible to determine whether the veteran's hearing loss and 
tinnitus disorders were related to his military service.  
After reviewing the claims file, the examiner noted that both 
the veteran's induction and discharge hearing examinations 
were whisper tests with 15/15 scores, bilaterally; that 
whisper tests do not yield frequency specific audiometric 
thresholds; and that the veteran was attached to a field 
artillery unit as an auto mechanic and mess sergeant.  But 
the examiner concluded that there was insufficient 
information available to determine etiology without resorting 
to speculation.  

Although the veteran and his representative may believe that 
his hearing loss and tinnitus were caused by his military 
service, they, as lay persons, with no apparent medical 
expertise or training, are not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person without 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter).  
Therefore, entitlement to service connection on either a 
direct or presumptive basis has not been shown.  In the 
absence of credible evidence to support the veteran's claims, 
the benefit of the doubt doctrine is not applicable here.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit 
of the doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  Thus, his claims must be 
denied.  

VA's Duty to Notify and Assist

VA has certain duties to notify and to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 
(2006).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's September 2004 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the November 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, 
identified what evidence might be helpful in establishing his 
claims, and invited the veteran to identify evidence or to 
submit any pertinent evidence he had in his possession.  
While the letter did not address what evidence was needed 
with respect to an initial disability rating or an effective 
date, if service connection was granted, the veteran was not 
prejudiced here because service connection has been denied.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service personnel and medical records, post-service 
non-VA and VA treatment records, as well as by providing him 
with a medical examination.    


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


